DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1, 3-5, 7, 9, 11, 13, and 15-19 are objected to because of the following informalities: the claim states "...the vehicle...", however the applicant disclosed in line 1 of claim 1 "an autonomous vehicle...” The examiner interprets that the applicant is referring to the previously disclosed autonomous vehicle. Appropriate correction is required (i.e., "the autonomous vehicle").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levinson et al. (USPGPub 2017/0124476) in view of King et al. (USPGPub 2020/0189573).	As per claim 1, Levinson discloses a method for controlling an autonomous vehicle having an autonomous driving mode, the method comprising: 	receiving, by one or more processors of the vehicle, sensor data generated by a perception system of a vehicle, the sensor data identifying objects in an environment of the vehicle (see at least paragraph 0152; wherein sensor data generated by sensor system 3870 may include data representing the semantic classification 3843 for the un-marked pedestrian cross-walk D, as well as other semantic classification data denoted as 3867-3879, for example);	determining, by the one or more processors of the vehicle, that the vehicle is approaching an unmarked crosswalk situation based on the trajectory and the sensor data (see at least paragraph 0152; wherein sensor data generated by sensor system 3870 may include data representing the semantic classification 3843 for the un-marked pedestrian cross-walk D, as well as other semantic classification data denoted as 3867-3879, for example…as the autonomous vehicle 3830a travels in a direction generally along arrow 3832 along road surface 3623, the vehicle 3830a may detect pedestrians 3622 in and/or near un-marked cross-walk D); 	in response to the determination, identifying, by the one or more processors of see at least paragraph 0152; wherein sensor data generated by sensor system 3870 may include data representing the semantic classification 3843 for the un-marked pedestrian cross-walk D, as well as other semantic classification data denoted as 3867-3879, for example. There may be more or fewer datum for the semantic classification data as denoted by 3849. Accordingly, as the autonomous vehicle 3830a travels in a direction generally along arrow 3832 along road surface 3623, the vehicle 3830a may detect pedestrians 3622 in and/or near un-marked cross-walk D and take appropriate autonomous actions (e.g., via its perception, planner, and drive systems) to alter its trajectory to avoid a potential collision or close pass); and 	controlling, by the one or more processors of the vehicle, the vehicle in the autonomous driving mode based on the determination and the area (see at least paragraph 0151; wherein autonomous vehicles (3830, 3830a) that are autonomously navigating in road network 3850, and optionally other autonomous vehicles in the fleet of autonomous vehicles have data representing the semantic classification for the un-marked pedestrian cross-walk D and upon detecting pedestrians 3622 in or near the un-marked pedestrian cross-walk D, may either stop (e.g., execute a safe-stop trajectory), slow down or otherwise autonomously maneuver to prevent a collision or close pass with one or more of the pedestrians 3622).  Levinson does not explicitly mention receiving, by the one or more processors of the vehicle, a trajectory corresponding to a future path of the vehicle.	However King does disclose:	receiving, by the one or more processors of the vehicle, a trajectory corresponding to a future path of the vehicle (see at least paragraph 0027; wherein a trajectory may comprise a sequence of times and vehicle states (e.g., poses) which represent an estimated future path of the autonomous vehicle 102).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in King with the teachings as in Levinson. The motivation for doing so would have been to enhance safety of passengers in a vehicle and/or other individuals in proximity to the vehicle, see King paragraph 0019.	As per claim 2, Levinson discloses wherein the unmarked crosswalk situation corresponds to a situation in which there is no marked crosswalk in the environment (see at least paragraph 0152; wherein sensor data generated by sensor system 3870 may include data representing the semantic classification 3843 for the un-marked pedestrian cross-walk D).  
	As per claim 3, Levinson discloses wherein the unmarked crosswalk situation corresponds to a situation in which there is no marked crosswalk in any pre-stored map information used to control the vehicle in the autonomous driving mode (see at least paragraph 0152; wherein sensor data generated by sensor system 3870 may include data representing the semantic classification 3843 for the un-marked pedestrian cross-walk D).  	As per claim 16, Levinson discloses wherein controlling the vehicle includes giving a pedestrian in the area precedence for crossing a road with respect to the vehicle (see at least paragraph 0151; wherein autonomous vehicles (3830, 3830a) that are autonomously navigating in road network 3850, and optionally other autonomous vehicles in the fleet of autonomous vehicles have data representing the semantic classification for the un-marked pedestrian cross-walk D and upon detecting pedestrians 3622 in or near the un-marked pedestrian cross-walk D, may either stop (e.g., execute a safe-stop trajectory), slow down or otherwise autonomously maneuver to prevent a collision or close pass with one or more of the pedestrians 3622).  	As per claim 17, Levinson discloses wherein controlling the vehicle includes yielding to a pedestrian on a side of the road outside of the area (see at least paragraph 0151; wherein autonomous vehicles (3830, 3830a) that are autonomously navigating in road network 3850, and optionally other autonomous vehicles in the fleet of autonomous vehicles have data representing the semantic classification for the un-marked pedestrian cross-walk D and upon detecting pedestrians 3622 in or near the un-marked pedestrian cross-walk D, may either stop (e.g., execute a safe-stop trajectory), slow down or otherwise autonomously maneuver to prevent a collision or close pass with one or more of the pedestrians 3622).  	As per claim 18, Levinson discloses wherein controlling the vehicle includes using occlusion reasoning for the area in order to predict one or more potentially occluded pedestrians (see at least paragraph 0151; wherein autonomous vehicles (3830, 3830a) that are autonomously navigating in road network 3850, and optionally other autonomous vehicles in the fleet of autonomous vehicles have data representing the semantic classification for the un-marked pedestrian cross-walk D and upon detecting pedestrians 3622 in or near the un-marked pedestrian cross-walk D, may either stop (e.g., execute a safe-stop trajectory), slow down or otherwise autonomously maneuver to prevent a collision or close pass with one or more of the pedestrians 3622).  	As per claim 19, Levinson discloses wherein controlling the vehicle includes allowing the vehicle's computing devices to increase allocation of computing resources for detecting and responding to pedestrians as the vehicle approaches the area (see at least paragraph 0155; wherein the pedestrian activity associated with the second period of time may be monitored by autonomous vehicles (not shown) as they autonomously navigate in region 3624 and sensor data captured from object activity associated with road surface 3623 may be analyzed (e.g., at network 3699 of FIG. 36 or 3899 of FIG. 38) to detect a temporal pattern to object activity (e.g., dynamic objects in region 3624) associated with the un-marked cross-walk D and/or building 3602. As one example, if data collected over time indicates the object traffic associated with cross-walk D has temporal pattern of recurring every Friday of the week from about 7:00 pm to about 11:00 pm, then autonomous vehicles in the road network associated with region 3624 may have their associated route data, map data, or both, modified, updated or the like to avoid autonomously navigating the road surface 3623 during those hours on that day of the week, and may instead, autonomously re-route their trajectories to select a different route within the road network).
	Allowable Subject Matter
Claim(s) 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein determining that the vehicle is approaching an unmarked crosswalk situation includes determining whether the environment includes a school zone.
Claim(s) 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein determining that the vehicle is approaching an unmarked crosswalk situation includes determining whether the environment includes a school bus.	Claim 6 is also object to by virtue of their dependency.
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein determining that the vehicle is approaching an unmarked crosswalk situation includes determining whether the environment includes a construction zone.	Claim 8 is also object to by virtue of their dependency.
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein determining that the vehicle is approaching an unmarked crosswalk situation includes determining whether the environment includes one or more persons directing traffic.	Claim 10 is also object to by virtue of their dependency.
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein determining that the vehicle is approaching an unmarked crosswalk situation includes determining whether the environment includes a traffic accident.	Claim 12 is also object to by virtue of their dependency.
Claim(s) 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein determining that the vehicle is approaching an unmarked crosswalk situation includes determining whether the environment includes one or more emergency vehicles.	Claims 14-15 are also object to by virtue of their dependency.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0316333 – Provides implement automatic semantic classification of a detected object(s) disposed in a region of an environment external to an autonomous vehicle. The automatic semantic classification may include analyzing over a time period, patterns in a predicted behavior of the detected object(s) to infer a semantic classification of the detected object(s). Analysis may include processing of sensor data from the autonomous vehicle to generate heat maps indicative of a location of the detected object(s) in the region during the time period. Probabilistic statistical analysis may be applied to the sensor data to determine a confidence level in the inferred semantic classification. The inferred semantic classification may be applied to the detected object(s) when the confidence level exceeds a predetermined threshold value (e.g., greater than 50%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662